        Case 2:20-cv-00711-CSMW Document 16 Filed 06/08/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CRYSTAL ANGELA GREEN,                        :                       CIVIL ACTION
              Plaintiff                      :
          v.                                 :
                                             :
ANDREW SAUL,                                 :
Commissioner of the Social                   :
Security Administration,                     :
                     Defendant               :                       NO. 20-711


                                        MEMORANDUM

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                                   June 8, 2020

       Crystal Angela Green (“Plaintiff”) seeks judicial review, pursuant to 42 U.S.C. § 405(g),

of the final decision of the Commissioner of the Social Security Administration (“the

Commissioner”). The Commissioner file his answer, together with the administrative record, on

June 2, 2020. Two days later, the Commissioner filed a motion to remand the case; he concedes

that the administrative law judge (“ALJ”) erred and this case must be remanded so that the ALJ

can properly include Plaintiff’s mental impairments, particularly her limitations in interacting with

others, within the assessment of Plaintiff’s residual functional capacity. Def.’s Uncontested Mot.

to Remand at 1. The Commissioner represents that Plaintiff, through his attorney, consents to the

Commissioner’s request. Id.

       Inasmuch as the Commissioner has acknowledged that the ALJ committed a reversible

error when evaluating Plaintiff’s disability claim, this court is able to order the requested remand,

pursuant to sentence four of 42 U.S.C. § 405(g). See Melkonyan v. Sullivan, 501 U.S. 89, 98

(1991). Additionally, since both parties agree to it, this court will order a remand.

       An implementing Order follows.
